Writ of Habeas Corpus Granted, Opinion issued February 14, 2013




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                        ────────────────────────────
                                 No. 05-13-00065-CV
                        ────────────────────────────
                         IN RE JEFFREY CLARK, Relator
    ═════════════════════════════════════════════════════════════
              Original Proceeding from the 366th Judicial District Court
                                Collin County, Texas
                         Trial Court Cause No. 366-51523-97
    ═════════════════════════════════════════════════════════════

                                            OPINION
                           Before Justices Moseley, Francis, and Fillmore
                                     Opinion by Justice Francis

       Before the Court is relator=s petition for habeas corpus relating to the trial court=s January

17, 2013 docket entry and verbal order and its January 23, 2013 order of contempt and for

commitment. Relator argues that the trial court failed to timely enter its written order of contempt

and commitment. We agree with relator. Accordingly, we grant the writ of habeas corpus, set

aside the order of contempt and commitment, and order relator discharged.

       On January 17, 2013, the trial court found relator in contempt for failure to pay child support

and ordered him confined to the Collin County jail for 180 days until relator purged himself of the

contempt by paying arrearages, attorney=s fees, and court costs. Relator was immediately taken

into custody. On January 18, 2013, relator filed this petition. On January 23, 2013, six days after

relator was taken into custody, the trial court entered a written order holding relator in contempt and

ordering his commitment to county jail.

       AAn arrest without a written commitment made for the purpose of enforcing a contempt
judgment is an illegal restraint from which the prisoner is entitled to be relieved.@ Ex parte Amaya,

748 S.W.2d 224, 224 (Tex. 1988). The Supreme Court has explained that a person may be held for

a Ashort and reasonable@ time while the judgment of contempt and order of commitment are being

prepared. Id. However, in this case, relator was restrained for six days before any order was

signed. This is a violation of due process, and relator is entitled to be released from custody. See

id. (three day delay not a Ashort and reasonable time@); In re White, No. 05-06-00318-CV, 2006 WL
1000228, at *1 (Tex. App.—Dallas Apr. 18, 2006) (declaring both oral contempt order and written

commitment order void when three days elapsed between hearing and signing of order).

       Therefore, we GRANT habeas corpus relief and VACATE the January 17, 2013 Adocket

entry and verbal order of the Honorable Ray Wheless@ and the January 23, 2013 AOrder Holding

Respondent in Contempt for Failure to Pay Child Support, Granting Judgment, and for

Commitment to County Jail@ in cause number 366-51523-97, styled In the Interest of K.T.C., A

Child. We ORDER that relator Jeffrey Clark be unconditionally released and discharged from the

custody of the Sheriff of Collin County from the docket entry, verbal order, and judgment of

contempt and order of commitment. We DENY relator=s February 7, 2013 motion for expedited

decision as moot.



                                                           /Molly Francis/
                                                       MOLLY FRANCIS
                                                       JUSTICE

130065F.P05




                                                 B2B